DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/975,003 in response to an original application filed on 08/21/2020. Claims 1-18, 24, 48 and 51-53 are currently pending and have been considered below. Claims 1, 24 and 48 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/21/2020 and 11/04/2021, are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-15, 24, 48 and 51-53, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohmar et al. (US 2010/0046409 A1).
Regarding claims 1, 24 and 48, a method, comprising: generating at a network node a control message for a plurality of other nodes, [a method for controlling PTM content transmissions in a PTM-enabled network environment is proposed. The method comprises the steps of transmitting signalling information related to a PTM content transmission along a downstream signalling distribution tree to a plurality of network access nodes, (Lohmar et al., Paragraph 10 and figure 1A), as further explained in paragraph 49, a signalling message 106 is distributed from the edge gateway 102 over intermediate nodes 108 and 110 to the access nodes 104],
and transmitting the control message from the network node to the plurality of other nodes via a multicast radio bearer, [The signalling message 106 is distributed based on a PTM service, hereinafter referred to as a "PTM control service", provided by the network 100. The PTM control service is different from the PTM service ("PTM content service") used for the actual PTM content transmission. The access nodes 104 are the recipients of the PTM control service, which may be, for example, an MBMS multicast service, (Lohmar et al., Paragraph 50)], wherein the multicast radio bearer connects the plurality of other nodes, [Please see figure 1A, wherein the plurality of nodes are connected in a multicast radio bearer, (Lohmar et al., Paragraph 49)].

Regarding claim 2, the method of claim 1, further comprising receiving at the network node a response message via the multicast radio bearer in response to the transmitted control message from at least one of the plurality of other nodes, [receiving, in response to the signalling information, an aggregated feedback report from a feedback aggregation server separate from the downstream signalling distribution tree, wherein the aggregated feedback report is indicative of feedback reports from the plurality of network access nodes related to the signalling information, (Lohmar et al., Paragraph 10, Figure 1C)].

Regarding claim 3, the method of claim 1, wherein the control message is forwarded amongst the plurality of other nodes, [See Figures 1A, 1B, 1C, 1D].

Regarding claim 8, the method of claim 1, wherein the control message is forwarded amongst the plurality of other nodes via one or more backhaul links, [See Figures 1A, 1B, 1C, 1D].

Regarding claim 9, the method of claim 1, wherein the control message is forwarded amongst the plurality of other nodes via one or more backhaul links, [See Figures 1A, 1B, 1C, 1D].

Regarding claim 10, the method of claim 1, wherein the use of the multicast radio bearer connecting the plurality of other nodes prevent separate-control messages from being transmitted to each of the plurality of other nodes, when the multicast radio bearer and the control message passes through the plurality of the nodes, [Paragraph 49, Figures 1A, 1B, 1C, 1D].

Regarding claim 11, the method of claim 1, wherein the response message comprises at least one response message or at least one source response message and has been forwarded through, and modified to include additional responses by, at least one of the plurality of nodes, [Figure 5, Steps # 502-506].
 
Regarding claim 12, the method of claim 1, wherein a final destination node adds at least one additional response message and transmits at least one combined response message to the source node corresponding with the source response message, [Figure 5, Steps # 502-506].

Regarding claim 13, the method of claim 1, wherein the at least one combined response message is transmitted via at least one unicast bearer, [The signalling distribution tree may thus be based on the PTM service (or a small number of PTM services) instead of a potentially large number of unicast connection, (Paragraph 15)].

Regarding claim 14, the method of claim 1, wherein the control message comprises a multi-destination control message, [In addition, one or more flow IDs may be included in the session start message, for example if several traffic flows have to be multiplexed on the multicast group. As an example, several UDP (User Datagram Protocol) destination ports may be indicated, (Paragraph 97)].

Regarding claim 15, the method of claim 1, wherein the control message comprises a broadcast control message, an along-a-path control message, or a multi-destination control message with explicit destination addresses, [Figure 6, Steps 604-608].

Regarding claims 51, 52 and 53, a non-transitory computer-readable medium comprising program instructions stored thereon for performing a method according to any of claims 1-47claim 1, [a computer program product is proposed, which comprises program code portions for performing the steps of any one of the method aspects of the invention described herein when the computer program product is executed on one or more computing devices, for example on an aggregation server, a PTM control node or a network access node, such as a BTS or NodeB of a mobile network, (Lohmar et al., Paragraph 30)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (US 2010/0046409 A1) in view of LEE et al. (US 6,728,777 A1) (hereinafter Lee).

Regarding claim 4, Lohmar et al. teaches controlling a signalling for a point-to-multipoint (PTM) content transmission in a PTM-enabled network environment, (Lohmar et al., Abstract), 
Lohmar et al. fails to explicitly teach that the control message is interpreted by the network node before being forwarded amongst the plurality of other nodes,
Lee et al. teaches that when the next hop, or other intermediate node receives a packet 32 with a Router Alert, the packet 32 is extracted from the forwarding path and directed to the MCTE entity 34. Since the FEC for this control message 32 matches a MCTE state created earlier, the control message 32 is diverted to the MCTE entity 34. The MCTE entity 34 allocates, or releases the resources requested in the MCTE header 38 and creates a transient state 42 for the MCTE message (MCTE state). Depending on the protocol ID in the MCTE header 38, the appropriate multicast routing protocol (MRP) 36 is then invoked, (Lee et al., Col. 7, lines 46-59), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify that the control message is interpreted by the network node before being forwarded amongst the plurality of other nodes, (Lee et al., Col. 7, lines 46-59), in order to select paths based on traffic engineering (TE) criteria for multicast traffic and to allow resources to be allocated independent of the multicast path setup process, (Lee et al., Col. 2, lines 59-64).

Regarding claim 5, the method of claim 1, wherein the control message is modified by the network node before being forwarded amongst the plurality of other nodes, [Lee et al., Col. 7, lines 20-33].

Regarding claim 6, the method of claim 1, wherein the control message is modified by at least one node of the plurality of other nodes, [Lee et al., Col. 7, lines 20-33].

Regarding claim 7, the method of claim 1, wherein the at least one node of the plurality of other nodes add at least one response and/or at least one additional information element to the control message, [Lee et al., Col. 7, lines 20-33].

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (US 2010/0046409 A1) in view of Lee et al. (US 2019/0190662 A1).

Regarding claim 16, Lohmar et al. teaches controlling a signalling for a point-to-multipoint (PTM) content transmission in a PTM-enabled network environment, (Lohmar et al., Abstract),
Lohmar et al. fails to explicitly teach that the multicast radio bearer uses a common security parameter,
Lee et al. that the MME provides various functions including non-access stratum (NAS) signaling to eNBs 20, NAS signaling security, access stratum (AS) security control, inter core network (CN) node signaling for mobility between 3GPP access networks, idle mode UE reachability (including control and execution of paging retransmission), tracking area list management (for UE in idle and active mode), (Lee et al., Paragraph 25), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lohmar et al. by including that the multicast radio bearer uses a common (Lee et al., Paragraph 25), in order to improve downlink (DL) broadcast for vehicle-to-vehicle (V2V) communication in a wireless communication system, (Lee et al., Paragraph 6).

Regarding claim 17, the method of claim 1, wherein the plurality of other nodes forward the control message to a higher protocol layer, wherein the higher protocol layer comprises a packet data convergence protocol layer or another layer above the packet data convergence protocol layer, [A MAC layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer belong to the L2. The MAC layer provides services to the RLC layer, which is a higher layer of the MAC layer, via a logical channel. The MAC layer provides data transfer services on logical channels. The RLC layer supports the transmission of data with reliability. Meanwhile, a function of the RLC layer may be implemented with a functional block inside the MAC layer. In this case, the RLC layer may not exist. The PDCP layer provides a function of header compression function that reduces unnecessary control information such that data being transmitted by employing IP packets, such as IPv4 or Ipv6, can be efficiently transmitted over a radio interface that has a relatively small bandwidth, (Lee et al., Paragraph 29)].

Regarding claim 18, the method claim 1, wherein the control message comprises a packet data convergence protocol layer header associated with the multicast radio bearer, [Lee et al., Paragraph 29].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478